Citation Nr: 0609660	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to January 
1991 and from June 1994 to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2003, the veteran submitted a request that he be 
scheduled for a hearing before a Veterans Law Judge traveling 
to the RO.  In written correspondence dated in September 
2003, the veteran indicated that he preferred to be scheduled 
for a videoconference hearing in connection with his claim.  
In April 2005, the veteran withdrew his request for any 
personal hearings.  

The Board remanded the case in August 2005 for further 
development, and the case was returned to the Board in 
February 2006.  



FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limited motion with no muscle spasm and no neurological 
impairment of the lower extremities due to the low back 
disability.  

2.  The limitation of motion due to the veteran's low back 
disability does not more nearly approximate severe than 
moderate; forward flexion of the lumbar spine is greater than 
30 degrees.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall  .  .  . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.  

In the present case, the veteran's claim was initially 
adjudicated in November 2001.  He was provided with the 
notice required by the VCAA by correspondence dated in 
September 2005 and supplemental statement of the case issued 
in January 2006.  Although the originating agency did not 
specifically request him to submit any pertinent evidence in 
his possession, it did inform him of the evidence that would 
be pertinent and request him to submit such evidence or 
provide VA with the information and any authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim for an increased rating has been obtained.  In 
particular, the veteran's service medical records as well as 
post service treatment records have been obtained and 
associated with the claims folder.  In addition, he has been 
provided VA examinations in connection with his claim.  
Neither the veteran nor his representative has identified any 
outstanding, available evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.   


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  Under the 
criteria in effect prior to September 26, 2003, lumbosacral 
strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) and limitation of motion of the lumbar spine was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only. A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 
(2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoraolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  


III.  Analysis

In this case, the veteran contends that a rating in excess of 
20 percent is warranted for his low back disability.  It is 
noted that historically, service connection for residuals of 
a low back injury was established in a January 1996 rating 
action with a 10 percent disability rating.  In September 
1999, the evaluation for his low back disorder was increased 
to 20 percent disabling.  

On VA examination in September 2001, the veteran described 
moderate pain in the small of his low back.  He reported some 
weakness and stiffness.  At that time, the veteran walked 
with a normal gait.  His back showed no gross abnormality of 
color, deformity, swelling or atrophy.  Palpation elicited no 
abnormality of temperature or swelling.  Slight tenderness 
over the paravertebral muscles was noted.  His range of back 
motion reflects forward flexion to 80 degrees, extension to 
35 degrees, lateral flexion to 40 degrees and lateral 
rotation to 35 degrees.  The diagnostic assessment was low 
back strain.  

On VA examination in May 2003, the veteran reported moderate 
to severe pain in the lower back.  He also reported weakness 
involving the lower extremities and stiffness of the back.  
He did not utilize any crutches, braces, canes or corrective 
shoes.  He stated that his symptoms increased after walking 
long distances, bending and twisting.  He reported 
fatigability of the muscles by difficulties with prolonged 
standing.  Physical examination revealed that the veteran was 
able to rise from a seated position without difficulty and 
ambulated with a normal reciprocal type gait.  No evidence of 
paraspinal spasm was noted.  Palpation elicited some mild 
tenderness.  His range of motion was forward flexion of 70 
degrees, extension of 20 degrees and side bending of 30 
degrees.  The diagnoses included diffuse disc bulges and 
bilateral neural foraminal narrowing, right greater than 
left.  A 2003 neurological examination reflected that the 
veteran had chronic lumbar strain with no physical evidence 
of radiculopathy or nerve abnormality.  

On VA examination in April 2005, the veteran continued to 
complain of low back pain and stiffness, moderate to severe 
in nature.  The pain and stiffness were primarily in the low 
back area but would periodically radiate down the back of his 
legs and up the spine.  He denied being told by a doctor to 
stay in bed in the last year for his back.  He had flare ups 
averaging 2 times per month, lasting a day during which he 
was predominantly housebound due to pain and dysfunction but 
was still able to move.  The veteran reported that he worked 
part-time due to prior hernia surgery.  Prior to that, he 
worked full time and missed approximately 15 days of work 
during that year due to his back problems.  On physical 
examination, the veteran had some pain to the paravertebral 
muscles.  Range of motion testing revealed forward flexion of 
70 degrees with pain from 65 to 70; extension of 30 degrees 
with pain from 25 to 30; right side bending of 25 degrees 
with pain from 20 to 25; left side bending of 30 degrees with 
pain from 25 to 30, and left and right rotation to 35 degrees 
with pain from 30 to 35 degrees.  The examiner indicated that 
the veteran repetitively flexed and extended his back in 
order to test for pain, weakness, fatigability and 
incoordination; however, no change was shown.  The diagnostic 
assessment was low back sprain with early lumbar spondylosis.  

VA medical records essentially show treatment for a variety 
of complaints including low back problems.  An October 2005 
VA medical record notes that the veteran complained of low 
back pain with tingling and numbness down the left lower 
extremity.  A history of left groin pain, testicular pain and 
a bilateral inguinal hernia was also noted.  It was noted 
that the veteran ambulated independently without assistive 
devices.  The diagnostic impression was chronic low back 
pain, rule out left lumbosacral radiculopathy; facet 
arthropathy, rule out any foraminal stenosis.  

On VA examination in December 2005, the veteran complained of 
moderate to severe low back pain that radiated down both legs 
periodically.  On objective examination, the veteran walked 
with a minimal limp.  There was no muscle spasm palpated.  
Some tenderness to the paravertebral muscles, especially on 
the right was noted.  Range of motion testing reflected 
forward flexion of 70 degrees with pain from 60 to 70, 
extension of 30 degrees with pain from 25 to 30, right side 
bending of 25 degrees with pain from 20 to 25, left side 
bending of 30 degrees with pain from 25 to 30.  Neurological 
examination was essentially within normal limits.  X-ray 
studies of the low back conducted in September 2005 showed 
generalized disc bulge with question of very slight focal 
protrusion of the left noted at L5-S1.  An MRI study of the 
lumbar spine showed broad based, slightly eccentric disc 
protrusion at L5-S1.  The diagnostic assessment was low back 
spondylosis and L5-S1 disc protrusion.  The examiner 
indicated that there were no specific findings of abnormal 
neuropathy on examination.  

Applying the schedular criteria of Diagnostic Code 5292 
(limitation of motion of the lumbar spine) to the veteran's 
condition as demonstrated by medical evidence of record, the 
Board finds that measured limitation of motion was not more 
than moderate.  He had no more than a 30-degree reduction in 
forward flexion, a 10-degree reduction in backward extension, 
and no more than a moderate reduction in lateral rotation, 
and lateral bending.  This degree of impairment is not so 
severe as to warrant a higher level of disability and is 
adequately compensated by the current rating of 20 percent.  

Applying the schedular criteria of Diagnostic Code 5295 
(lumbosacral strain) to veteran's condition as demonstrated 
by the medical evidence of record, the Board finds that the 
manifestations were not more than 20 percent disabling.  In 
this regard, it is noted that VA examinations consistently 
have found that the criteria such as muscle spasms, guarding, 
or listing in a standing position as required for the higher 
(40 percent) rating, were absent on clinical examination.  
Therefore, the criteria for the present (20 percent) rating 
more closely approximate the veteran's symptoms.

Based on the analysis above, the Board finds that neither 
Diagnostic Code 5292 (limitation of motion) nor Diagnostic 
Code 5295 (lumbosacral strain) would result in an evaluation 
of more than 20 percent disabling for lumbar spine 
disability.  

For medical evidence of the veteran's symptoms after 
September 26, 2003, the Board looks to VA medical 
examinations conducted in April and December of 2005. At that 
time, forward flexion was 70 degrees (60 degrees with pain), 
and the combined range of motion was 225 degrees (185 degrees 
with pain).  Application of these range of motion 
measurements to the General Rating Formula results in a 
rating of not more than 20 percent, even when limitation due 
to pain is considered in the range of motion measurements.  

With respect to the DeLuca factors, the Board notes that the 
veteran complains of moderate to severe pain, but even when 
range of motion measurements are adjusted to considers 
functional loss due to pain or weakness the result is a 
rating of no more than 20 percent disabling under the new 
rating schedule.  

Finally, the Board notes that the veteran has not been found 
to have intervertebral disc disease of the lumbosacral spine 
so the provisions for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003) are not 
applicable.  

In sum, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the veteran's service-connected 
residuals of a low back injury.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this case, the evidence demonstrates that 
the manifestations of the veteran's low back disability are 
consistent with those contemplated by the schedular criteria.  
The veteran has not required frequent hospitalization for the 
disability and there is no other indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this claim for extra-schedular consideration also 
is not in order.  



ORDER

Entitlement to an increased evaluation for residuals of a low 
back injury, currently rated 20 percent disabling is denied.  


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


